Case 3:18-cv-16307-MAS-ZNQ Document 19 Filed 01/27/20 Page 1 of 1 PageID: 44

    DNJ-Civ-016 (09/2016)




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


     YEHUDA FARKAS,
                               Plaintiff,               Civil Action No. 18-16307 (MAS)

                               v.
                                                        30 DAY ORDER
     CAPITAL ONE, N.A.,                                 ADMINISTRATIVELY
                                                        TERMINATING ACTION
                                Defendants.



              It having been reported to the Court that the above-captioned action has been
   settled,
         IT IS on this 27TH day of January, 2020,
         ORDERED that this action and any pending motions are hereby administratively
   terminated; and it is further
         ORDERED that this shall not constitute a dismissal Order under the Federal Rules
   of Civil Procedure; and it is further
         ORDERED that within 30 days after entry of this Order (or such additional period
   authorized by the Court), the parties shall file all papers necessary to dismiss this action
   under the Federal Rules of Civil Procedure or, if settlement cannot be consummated,
   request that the action be reopened; and it is further
         ORDERED that, absent receipt from the parties of dismissal papers or a request to
   reopen the action within the 30-day period, the Court shall dismiss this action, without
   further notice, with prejudice and without costs.



                                                            s/ Michael A. Shipp
                                                            MICHAEL A. SHIPP
                                                            UNITED STATES DISTRICT JUDGE
